SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

943
CA 11-02382
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF THE TRUSTS FOR STEPHANIE
MCDONALD AND KELLY MCDONALD CREATED IN THE
WILL OF IGNATIUS S. LUPPINO, DECEASED.
------------------------------------------        MEMORANDUM AND ORDER
STEPHANIE MCDONALD AND KELLY MCDONALD,
PETITIONERS-RESPONDENTS;
IDALYNN LUPPINO MCDONALD, TRUSTEE,
RESPONDENT-APPELLANT.
(APPEAL NO. 4.)


BARRY J. DONOHUE, TONAWANDA, FOR RESPONDENT-APPELLANT.

KEVIN T. STOCKER, TONAWANDA, FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered August 29, 2011. The order, inter alia,
directed Idalynn Luppino McDonald to pay attorney fees to Kevin T.
Stocker, Esq.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs.

     Same Memorandum as in Matter of Luppino ([appeal No. 1] ___ AD3d
___ [Nov. 9, 2012]).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court